Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed April 1, 2022.  Claims 15, 17, and 18 are currently amended.  Claim 20 is newly added.  Claims 1-20 are pending review in this correspondence.  

Response to Amendment
	Rejection of claims 15 and 18 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1-5, 7, and 8 for being unpatentable over Zeng et al (US 2016/0202237 A1) in view of Manneberg O et al (“Flow-free transport of cells in microchannels by frequency-modulated ultrasound”, LAB ON A CHIP, ROYAL SOCIETY OF CHEMISTRY, Vol. 9, 2 February 2009, pg. 833-837) is withdrawn in view of applicant’s arguments.
	Rejection of claims 1, 7, 9, and 14-16 for being unpatentable over Brimhall et al (USP 4,854,170) in view of Manneberg O et al (“Flow-free transport of cells in microchannels by frequency-modulated ultrasound”, LAB ON A CHIP, ROYAL SOCIETY OF CHEMISTRY, Vol. 9, 2 February 2009, pg. 833-837) is withdrawn in view of applicant’s arguments.
Rejection of claim 6 for being unpatentable over Zeng et al (US 2016/0202237 A1) and Manneberg O et al (“Flow-free transport of cells in microchannels by frequency-modulated ultrasound”, LAB ON A CHIP, ROYAL SOCIETY OF CHEMISTRY, Vol. 9, 2 February 2009, pg. 833-837) in view of Feke et al (USP 5,085,783) is withdrawn in view of applicant’s arguments.
Rejection of claims 10, 17, and 19 as being unpatentable over Zeng et al (US 2016/0202237 A1) in view of Lipkens et al (US 2014/001240 A1) is withdrawn in view of applicant’s arguments.
Rejection of claim 11 as being unpatentable over Zeng et al (US 2016/0202237 A1) and Lipkens et al (US 2014/001240 A1) in view of Folkenberg (US 2012/0086938 A1) is withdrawn in view of applicant’s arguments.
Rejection of claim 12 as being unpatentable over Zeng et al (US 2016/0202237 A1) and Lipkens et al (US 2014/001240 A1) in view of Feke et al (USP 5,085,783) is withdrawn in view of applicant’s arguments.
Rejection of claim 13 as being unpatentable over Zeng et al (US 2016/0202237 A1) and Lipkens et al (US 2014/001240 A1) in view of Brimhall et al (USP 4,854,170)  is withdrawn in view of applicant’s arguments.
Rejection of claim 18 as being unpatentable over Zeng et al (US 2016/0202237 A1) and Lipkens et al (US 2014/001240 A1) in view of Manneberg O et al (“Flow-free transport of cells in microchannels by frequency-modulated ultrasound”, LAB ON A CHIP, ROYAL SOCIETY OF CHEMISTRY, Vol. 9, 2 February 2009, pg. 833-837) is withdrawn in view of applicant’s arguments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the methods of claims 1 and 14, specifically the step of subjecting the sample in the cavity to an acoustic standing wave configured for causing the particles to congregate in at least one first region of the cavity, thereby causing the fluid to occupy at least one second region of the cavity, wherein the frequency of the acoustic standing wave is repeatedly varied between a frequency below the resonance frequency and a frequency above the resonance frequency.  Additionally, there is no fair teaching or disclosure of the microfluidic systems of claims 10 and 17, wherein a drive circuit is operationally connected to an ultrasound transducer and is configured to drive the ultrasound transducer with a frequency which is repeatedly varied between a frequency below a resonance frequency of the microfluidic cavity and a frequency above the resonance frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           July 24, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796